           Case 1:21-cv-03883-AT Document 1 Filed 05/01/21 Page 1 of 9




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 Aliscia Shaw,                                                  Civ. Action #:

                                        Plaintiff,              Complaint
               -v-
                                                                Date Filed:
 ProCore, LLC,
                                                                Jury Trial Demanded
                                        Defendant.

       Plaintiff Aliscia Shaw (“Plaintiff” or “Shaw”), by Abdul Hassan Law Group, PLLC, her
attorneys, complaining of the Defendant ProCore, LLC (“Defendant” or “ProCore”), respectfully
alleges as follows:


                          NATURE OF THE ACTION
1. Plaintiff alleges, that she was employed by Defendant and pursuant to the Fair Labor
   Standards Act ("FLSA"), 29 U.S.C. §§ 216 (b), she is: (i) entitled to unpaid overtime wages
   from Defendant for working more than forty hours in a week and not being paid an overtime
   rate of at least 1.5 times her regular rate for each and all such hours over forty in a week; (ii)
   entitled to maximum liquidated damages and attorneys’ fees pursuant to the Fair Labor
   Standards Act, 29 U.S.C. § 201 et seq. including 29 U.S.C. § 216(b).


2. Plaintiff further complains pursuant to New York Labor Law, that she is: (i) entitled to
   unpaid overtime wages from Defendant for working more than forty hours in a week and not
   being paid an overtime rate of at least 1.5 times her regular rate for such hours over forty in a
   week, and (ii) is entitled to maximum liquidated damages and attorneys’ fees, pursuant to the
   New York Minimum Wage Act ("NYMWA"), N.Y. Lab. Law§§ 650 et seq., including
   NYLL § 663, and the regulations thereunder.

3. Plaintiff is also entitled to recover her unpaid wages, and wage deductions under Article 6 of
   the New York Labor Law including Section 191, 193, and maximum compensation for not
   receiving notices and statements required by NYLL 195, under Article 6 of the New York
   Labor Law and is also entitled to maximum liquidated damages – including liquidated



                                                     1
           Case 1:21-cv-03883-AT Document 1 Filed 05/01/21 Page 2 of 9




   damages on all wages paid later than weekly, interest, and attorneys’ fees pursuant to Section
   198 of the New York Labor Law.


                          JURISDICTION AND VENUE
4. This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1337 and
   supplemental jurisdiction over Plaintiff’s state law claims pursuant to 28 U.S.C. § 1367. In
   addition, the Court has jurisdiction over Plaintiff’s claims under the Fair Labor Standards Act
   pursuant to 29 U.S.C. § 216 (b).


5. Venue is proper in the Southern District of New York pursuant to 28 U.S.C. § 1391(b) and/or
   29 U.S.C. § 216 (b).

6. This Court is empowered to issue a declaratory judgment pursuant to 28 U.S.C. §§
           2201 2202.


                              THE PARTIES
7. Plaintiff Aliscia Shaw (“Plaintiff” or “Shaw”) is an adult, over eighteen years old, who
   currently resides in Bronx County in the State of New York.


8. Upon information and belief and at all times relevant herein, ProCore, LLC (“Defendant” or
   “ProCore”), was a limited liability company with offices located at 45 Main Street, Brooklyn,
   NY.


                      STATEMENT OF FACTS
9. Upon information and belief, and at all relevant times herein, Defendant was engaged in
   providing building security and related services.


10. At all times relevant herein, Defendant employed approximately over 100 employees.

11. Upon information and belief, and at all times relevant herein, Plaintiff was employed by
   Defendant from in or around June 2019 to on or about March 11, 2021.




                                                2
             Case 1:21-cv-03883-AT Document 1 Filed 05/01/21 Page 3 of 9




12. At all times relevant herein, Plaintiff was employed by Defendant as a manual worker within
   the meaning of NYLL § 191 as a security personnel and performed a variety of manual,
   physical and repetitive tasks within this capacity, including walking/making rounds, handling
   deliveries, doing laundry, assembling furniture and furnishing for rooms, mopping, cleaning
   and general maintenance, helping residents with food, laundry, meals, etc.


13. At all times relevant herein, Plaintiff was an hourly employee of Defendant and her last
   regular hourly rate was about $30.76 an hour.

14. At all times relevant herein, Plaintiff worked 55-65 or more hours each week for Defendant –
   5-6 days a week, with the exception of about 2-4 weeks each year.

15. Although Plaintiff was paid for some overtime hours during the first part of her employment,
   from around July 2020 to the end of her employment, Defendant did not pay Plaintiff any
   wages for her overtime hours (hours over 40 in a week) worked each week during this
   period.

16. In addition, and during the entire period of Plaintiff’s employment with Defendant, Defendant
   had a policy and practice of improperly deducting at least 30 minutes each day from
   Plaintiff’s work time – due to the demands of her job, Plaintiff did not receive a “bona fide”
   meal break within the meaning of the FLSA and NYLL. As a result, Plaintiff is owed
   overtime wages for about 2.5-3 hours worked per week, for each week during her
   employment with Defendant, with the exception of about 2-4 weeks each year.

17. At all times relevant herein, Plaintiff was paid on a bi-weekly basis by Defendant in violation
   of NYLL § 191(1)(a)(i). See i.e. Vega v. CM & Assocs. Constr. Mgmt., LLC, 175 A.D.3d
   1144, 107 N.Y.S.3d 286 (1st Dep’t, 2019).

18. A more precise statement of the hours and wages may be made when Plaintiff Shaw obtains
   the wage and time records Defendant was required to keep under the FLSA and NYLL.
   Accurate copies of Plaintiff’s wage and time records that Defendant was required to keep
   pursuant to 29 USC 211, 29 CFR 516 and NYLL 195, 12 NYCRR 142.2-6 are incorporated
   herein by reference.


                                                 3
           Case 1:21-cv-03883-AT Document 1 Filed 05/01/21 Page 4 of 9




19. At all times relevant herein, Defendant did not provide Plaintiff with the notice(s) required
   by NYLL 195(1).

20. At all times relevant herein, Defendant did not provide Plaintiff with the statement(s)
   required by NYLL 195(3) – the wage statements provided to Plaintiff did not state the hours
   worked by Plaintiff, nor all wages earned, among other deficiencies.

21. Upon information and belief and at all times relevant herein, Defendant had annual revenues
   and/or expenditures in excess of $500, 000.

22. Upon information and belief and at all times relevant herein, Defendant conducted business
   with companies outside the state of New York.

23. Upon information and belief, and at all times relevant herein, Defendant and Plaintiff
   conducted business with insurance companies outside the state of New York.

24. Upon information and belief and at all times relevant herein, Defendant purchased equipment
   and supplies essential for its business from vendors outside the state of New York.

25. At all times applicable herein, Defendant conducted business with vendors and other
   businesses outside the State of New York.

26. Defendant as a regular part of its business, makes payment of taxes and other monies to
   agencies and entities outside the State of New York.

27. Defendant as a regular part of its business, engaged in credit card transactions involving
   banks and other institutions outside the state of New York.

28. At all times applicable herein and upon information and belief, Defendant utilized the
   instrumentalities of interstate commerce such as the United States mail, electronic mail, the
   internet and telephone systems.

29. At all times relevant herein and for the time Plaintiff was employed by Defendant, Defendant
   failed and willfully failed to pay Plaintiff an overtime rate of 1.5 times her regular rate of pay


                                                 4
           Case 1:21-cv-03883-AT Document 1 Filed 05/01/21 Page 5 of 9




   and at least 1.5 times the applicable New York State Minimum Wage rate for each and all
   hours worked in excess of forty hours in a week for each week during her employment with
   Defendant with the exception of 2-4 weeks each year.

30. The circumstances of Plaintiff’s termination and other conditions of her employment are
   under review and investigation and Plaintiff may assert wrongful termination and other
   claims at a later time.

31. Upon information and belief, and at all relevant times herein, Defendant failed to display
   federal and state minimum wage/overtime posters.

32. Upon information and belief, and at all relevant times herein, Defendant failed to notify
   Plaintiff of her federal and state minimum wage and overtime rights and failed to inform
   Plaintiff that she could seek enforcement of such rights through the government enforcement
   agencies.

33. “Plaintiff” as used in this complaint refers to the named Plaintiff.

34. The “present” or the “present time” as used in this complaint refers to the date this complaint
   was signed.


                       AS AND FOR A FIRST CAUSE OF ACTION
        FAIR LABOR STANDARDS ACT - 29 U.S.C 201 et Seq. (Unpaid Overtime)
35. Plaintiff alleges and incorporates by reference the allegations in paragraphs 1 through 34
   above as if set forth fully and at length herein.


36. At all times relevant to this action, Plaintiff was employed by Defendant within the meaning
   of the FLSA – 29 USC § 201 et Seq.


37. At all times relevant to this action, Plaintiff was engaged in commerce and/or in the
   production of goods for commerce and/or defendant constituted an enterprise(s) engaged in
   commerce within the meaning of 29 U.S.C. § 207.




                                                  5
           Case 1:21-cv-03883-AT Document 1 Filed 05/01/21 Page 6 of 9




38. At all times relevant herein, Defendant transacted commerce and business in excess of
   $500,000.00 annually or had revenues in excess of $500,000.00 annually.


39. At all times relevant herein, Defendant failed and willfully failed to pay plaintiff overtime
   compensation at rates not less than one and one-half times her regular rate of pay for each
   hour worked in excess of forty hours in a week, in violation of 29 U.S.C. § 207.


                               Relief Demanded
40. Due to Defendant’s FLSA overtime violations, Plaintiff is entitled to recover from
   Defendant, her unpaid overtime compensation, maximum liquidated damages, attorneys’
   fees, and costs of the action, pursuant to 29 U.S.C. § 216(b).



                    AS AND FOR A SECOND CAUSE OF ACTION
                        NYLL 650 et Seq. (Unpaid Overtime)
41. Plaintiff alleges, and incorporates by reference the allegations in paragraphs 1 through 39
   above as if set forth fully and at length herein.


42. At all times relevant to this action, Plaintiff was employed by Defendant within the meaning
   of the New York Labor Law, §§ 2 and 651 and the regulations and wage orders thereunder
   including 12 NYCRR § 142.


43. At all times relevant herein, Defendant failed and willfully failed to pay Plaintiff overtime
   compensation at rates not less than 1.5 times her regular rate of pay and 1.5 times the
   applicable New York State Minimum Wage rate for each hour worked in excess of forty
   hours in a work week, in violation of the New York Minimum Wage Act and its
   implementing regulations and wage orders. N.Y. Lab. Law §§ 650 et seq., including 12
   NYCRR § 142-2.2.

                               Relief Demanded
44. Due to Defendant’s New York Labor Law violations, Plaintiff is entitled to recover from
   Defendant, her unpaid overtime compensation, prejudgment interest, maximum liquidated



                                                  6
             Case 1:21-cv-03883-AT Document 1 Filed 05/01/21 Page 7 of 9




   damages, reasonable attorneys' fees, and costs of the action, pursuant to N.Y. Labor L. §
   663(1).


                       AS AND FOR A THIRD CAUSE OF ACTION
                               (NYLL § 190, 191, 193, 195 and 198)
45. Plaintiff alleges, and incorporates each and every allegation contained in paragraphs 1
   through 44 above with the same force and effect as if fully set forth at length herein.


46. At all times relevant to this action, Plaintiff was employed by Defendant within the meaning
   of the New York Labor law, §§ 190 et seq., including §§ 191, 193, 195 and 198.

47. Defendant violated and willfully violated NYLL §§ 190 et seq., including §§ 191, 193 and
   198, by failing to pay Plaintiff her unpaid overtime wages, as required under NY Labor Law
   § 190 et seq.

48. At all times relevant herein, Plaintiff was employed by Defendant as a manual worker within
   the meaning of NYLL 191 (1)(a)(i) who should have been paid all wages no later than
   weekly. See i.e. Vega v. CM & Assocs. Constr. Mgmt., LLC, 175 A.D.3d 1144, 107 N.Y.S.3d
   286 (1st Dep’t, 2019).

49. At all times relevant herein, Defendant failed and willfully failed to provide Plaintiff with the
   notice(s) required by NYLL § 195(1) – Plaintiff is therefore entitled to and seeks to recover
   in this action the maximum recovery for this violation, plus attorneys’ fees and costs
   pursuant to NYLL § 198 including NYLL § 198(1-b), as well as an injunction directing
   Defendant to comply with NYLL § 195(1).

50. At all times relevant herein, Defendant failed and willfully failed to provide Plaintiff with the
   statement(s) required by NYLL § 195(3) – Plaintiff is therefore entitled to and seeks to
   recover in this action the maximum recovery for this violation, plus attorneys’ fees and costs
   pursuant to NYLL § 198 including NYLL § 198(1-d), as well as an injunction directing
   Defendant to comply with NYLL § 195(1).




                                                  7
           Case 1:21-cv-03883-AT Document 1 Filed 05/01/21 Page 8 of 9




                              Relief Demanded
51. Due to Defendant’s New York Labor Law Article 6 violations including violation of sections
   191, 193 and 198, Plaintiff is entitled to recover from Defendant, her entire unpaid wages,
   including her overtime wages, (FLSA and NYMWA), wage deductions, maximum liquidated
   damages – including liquidated damages on all wages paid later than weekly, prejudgment
   interest, maximum recovery for violations of NYLL § 195(1) and NYLL § 195(3),
   reasonable attorneys’ fees, and costs of the action, pursuant to N.Y. Labor Law § 190 et seq.
   including § 198.


                              PRAYER FOR RELIEF
WHEREFORE, Plaintiff respectfully requests that this Court grant the following relief:
52. Declare Defendant (including its overtime and wage payment policy and practice), to be in
   violation of the rights of Plaintiff, under the FLSA and New York Labor Law – 12 NYCRR §
   142, and Article 6 of the NYLL – NYLL § 190 et Seq.


53. As to the First Cause of Action, award Plaintiff her unpaid overtime wages due under the
   FLSA, together with maximum liquidated damages, costs and attorneys’ fees pursuant to 29
   USC § 216(b);

54. As to the Second Cause of Action, award Plaintiff her unpaid overtime wages due under the
   New York Minimum Wage Act and the Regulations thereunder including 12 NYCRR §§
   142-2.2, together with maximum liquidated damages, prejudgment interest, costs and
   attorney's fees pursuant to NYLL § 663;

55. As to the Third Cause of Action, award Plaintiff any and all outstanding wages, including
   her entire unpaid wages, including her overtime wages, (FLSA and NYMWA), wage
   deductions, plus maximum liquidated damages – including liquidated damages on all wages
   paid later than weekly, prejudgment interest, maximum recovery for violations of NYLL §
   195(1) and NYLL § 195(3), reasonable attorneys’ fees, and costs of the action, pursuant to
   N.Y. Labor Law § 190 et seq. including § 198.

56. Award Plaintiff, any relief requested or stated in the preceding paragraphs but which has not



                                                8
           Case 1:21-cv-03883-AT Document 1 Filed 05/01/21 Page 9 of 9




   been requested in the WHEREFORE clause or “PRAYER FOR RELIEF”, in addition to the
   relief requested in the wherefore clause/prayer for relief;

57. Award Plaintiff such other, further and different relief as the Court deems just and proper.


Dated: Queens Village, New York
       May 1, 2021

Respectfully submitted,


Abdul Hassan Law Group, PLLC
/s/ Abdul Hassan ________________
By: Abdul K. Hassan, Esq. (AH6510)
Counsel for Plaintiff
215-28 Hillside Avenue, Queens Village, NY 11427
Tel: 718-740-1000 -Fax: 718-740-2000
Email: abdul@abdulhassan.com




                                                 9
